Citation Nr: 9909574	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-24 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-operative 
residuals of pelvic relaxation with urinary stress 
incontinence, including a total hysterectomy and bilateral 
salpingo-oophorectomy, claimed secondary to service-connected 
chronic renal calculi with urinary tract infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1974 to 
March 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO).  In January 1999, the veteran testified at a Travel 
Board hearing at the RO.


FINDINGS OF FACT

1.  Pelvic relaxation with urinary stress incontinence were 
not clinically evident during the veteran's active service, 
and the record contains no competent (medical) evidence of a 
link between the post-service pelvic relaxation with urinary 
stress incontinence and her service or any incident occuring 
therein.

2.  The record does not contain competent (medical) evidence 
that any post-operative residuals of pelvic relaxion with 
urinary stress incontinence is causally related to or 
aggravated by the veteran's service-connected disability, 
chronic renal calculi with urinary tract infections.


CONCLUSION OF LAW

The claim of service connection for post-operative residuals 
of pelvic relaxation with urinary stress incontinence, 
including a total hysterectomy and a bilateral salpingo-
oophorectomy, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show a history of 
recurrent urinary tract infections resistant to various 
treatment regimens, including six ureteral instillations of 
silver nitrate.  The records show that she underwent six 
silver nitrate treatments between November and December 1977, 
during which time she reportedly had no complaints related to 
the treatment.  

Due to continued symptoms, in January 1978, a cystogram and 
intravenous pyelogram (IVP) were performed and showed a 
normal bladder, as well as an apparent right renal calculus.  
Subsequent X-ray examination of the kidney, ureter, and 
bladder (KUB) confirmed findings of calculus in the right 
renal upper calyx.  

The veteran's treating physicians determined that the 
veteran's kidney stone was likely responsible for her 
recurrent urinary tract infections.  As such, in February 
1978, she was hospitalized and underwent a right 
nephrolithotomy.  The veteran's post-operative course was 
reportedly uneventful.  The diagnosis on discharge was right 
renal calculus with secondary urinary tract infections due to 
proteus and E. coli.  On follow-up examinations, urinalyses 
were negative and she was reportedly "doing well."  

Her March 1978 military separation medical examination report 
is negative for pertinent abnormalities.  The veteran 
reported a history of surgery for kidney stones and frequent 
or painful urination.  The genitourinary system was found to 
be normal on examination and urinalysis was negative.  

Following her separation from service, in May 1978, the 
veteran filed a claim for VA compensation benefits.  By July 
1978 rating decision, the RO granted service connection for 
residuals of a post-operative right kidney stone with 
secondary urinary tract infection and assigned a 
noncompensable evaluation thereto, effective March 17, 1978, 
the day following the veteran's separation from active 
service.

In an August 1978 letter, the veteran advised the RO that she 
had been receiving treatment for additional kidney stones.  
In support of her claim, the RO obtained VA outpatient 
treatment records showing that in May 1978, an IVP had 
revealed additional right kidney stones, but was otherwise 
normal.  Additionally, at a September 1978 VA medical 
examination, the veteran reported that since her separation 
from service, she had had two urinary tract infections.  The 
diagnoses were chronic recurrent urinary tract infections and 
recurrent renal calculi, with no evidence of current urinary 
tract infection or impaired renal function.  

By October 1978 rating decision, the RO assigned a 30 percent 
rating for chronic renal calculi with secondary urinary tract 
infections, effective from March 17, 1978.

Subsequent outpatient treatment records show that in May 
1979, the veteran underwent urological evaluation.  A history 
of a right nephrolithotomy in February 1978 was noted.  The 
veteran reported that since that time, she had continued to 
have urinary tract infections which had been treated with 
multiple antibiotics and silver nitrate installations.  An 
IVP was performed and showed the surgical absence of the 12th 
rib, as well as several radio-opaque densities near the right 
upper pole of the kidneys.  There was no obstruction of the 
ureter.  On physical examination, the veteran denied current 
symptoms and reported that a recent urinalysis had shown no 
further infection.  Because of the possibility of 
vesicourethral reflex causing infection stones and persistent 
infection, a voiding cysto-urethrogram was also performed and 
showed a normal bladder with no reflux.  In light of these 
normal findings, the examiner concluded that it was doubtful 
that any surgical procedure could be performed in the near 
future which would help in the veteran's management.  The 
impression was chronic urinary tract infection manifested by 
chronic cystitis and probable struvite stones in the right 
kidney.  

In August 1980, the veteran again underwent VA medical 
examination.  She reported that since her separation from 
service, she had had 3 to 4 urinary tract infections, the 
last of which had been 5 months earlier.  She also indicated 
that she had developed additional right kidney stones for 
which she had been offered additional surgery, but she had 
rejected that option.  She indicated that she had taken no 
medication since her last urinary tract infection 5 months 
previously as she had become pregnant.  On examination, a 
liver function test, as well as urinalysis and serum calcium 
test, were within normal limits.  The diagnoses included 
right renal calculi, recurrent urinary tract infections, and 
intrauterine pregnancy.

By October 1980 decision, the RO decreased the rating for the 
veteran's disability from 20 to 30 percent.  She duly 
appealed the RO determination and by October 1981 decision, 
the Board found that she was not entitled to a rating in 
excess of 20 percent for chronic renal calculi with secondary 
urinary tract infections.

On November 1982 VA medical examination, the veteran reported 
that since her last examination, she had had no inpatient 
treatment for kidney problems and had delivered two healthy 
children, most recently in October 1982.  She stated that she 
had not taken suppressive antibiotics since she her most 
recent pregnancy in March 1982.  Physical examination showed 
a normal external female genitalia, rectum and abdomen.  The 
right flank showed some costovertebral angle tenderness.  The 
kidneys were nonpalpable.  An excretory urography showed 3 
small calcific densities in the right kidney.  Also noted was 
a mild dilation of the right ureter which was determined to 
be secondary to pregnancy.  The diagnoses were urinary tract 
infection and status post right pyelolithotomy and resection 
of the distal 12th rib with residuals of renal calculi within 
the papillae, and well healed cicatrix.  

By January 1983 rating decision, the RO continued the 20 
percent rating for the veteran's service-connected 
genitourinary disability.

Additional outpatient treatment records show that in February 
1984, the veteran reported a dull pain in the right flank 
pain, but stated that she otherwise felt well.  A history of 
kidney stones was noted.  A urinalysis was unremarkable and a 
KUB showed no obvious stones.  On follow-up in March 1984, 
she reported that still having dull pain, but was otherwise 
without complaints.  The assessment was flank pain probably 
due to exercise program.  

In May 1984, she sought treatment for burning on urination.  
A urinalysis was positive for E. coli bacteria and Pyridium 
was prescribed.  On subsequent urological evaluation, the 
veteran again reported burning on urination, as well as urine 
seepage.  The assessment was chronic cystitis versus vulvar 
folliculitis.  An IVP performed in June 1984 showed three 
small (less than one millimeter) retained calcifications in 
the upper pole of the right kidney.  There was also an 
apparent surgical resection of a portion of the right 12th 
rib, consistent with previous surgery, as well as a minimal 
dilation of the mid portion of the right ureter.  A 
cystoscope showed that the bladder was within normal limits.  
The assessments included recurrent urinary tract infections.  

In November 1985, a routine urinalysis showed a bacteria 
count greater than 100,000.  The assessment was chronic 
urinary tract infections and Macrodantin was prescribed.  

In February 1987, the veteran again reported right flank pain 
and a history of a right nephrolithotomy.  Urinalysis was 
clear, and the impression was stable right flank pain.  

In February 1988, she sought treatment for "an inflamed 
tube" on the right side and indicated that she had to go to 
the bathroom constantly.  She also reported stress urinary 
incontinence, but indicated that she did not want surgery.  
Urinalysis was normal.  In August 1988, the veteran sought 
treatment and reported a longstanding history of urinary 
tract infections and kidney stones.  She also indicated that 
she had been told previously that she had parathyroid 
disease, although she had never seen the results of that 
diagnostic testing.  As such, she requested a "reworkup."  
Laboratory testing was normal, except for increased 
cholesterol.  There was no evidence of parathyroid disease.  

In February 1989, she sought treatment for a vaginal 
inflammation.  She also reported that she had had stress 
urinary incontinence since 1977.  The assessment was 
bacterial vaginosis.  In December 1990, the veteran sought 
treatment for mild suprapubic tenderness.  A urinalysis 
showed an increased white blood cell count and the assessment 
was cystitis.  On follow-up in January 1991, the veteran 
reported that she was asymptomatic.  The assessment was 
urinary tract infection, resolved, without evidence of kidney 
stone.  In September and October 1991, she was again treated 
for a urinary tract infection.

In March 1992, she sought treatment for menorrhagia, mild 
dysmenorrhea, loss of stool on the first day of menses, and 
loss of urine with coughing and sneezing.  She indicated that 
these symptoms were causing lifestyle problems and 
difficulties at work.  On examination, a past medical history 
of two children, increased cholesterol, kidney stone removal, 
and a tubal ligation in 1984 were noted.  The assessments 
were pelvic relaxation and stress urinary incontinence.  

In July 1992, the veteran was hospitalized for treatment of 
pelvic relaxation and stress urinary incontinence symptoms.  
On admission, it was noted that she had been experiencing 
stress urinary incontinence with coughing and sneezing, as 
well as occasional loss of stool on the first day of menses.  
It was noted that these problems had caused a severe change 
in lifestyle and the veteran had requested surgical repair.  
On physical examination, the veteran's uterus had a first 
degree prolapse.  The vagina had a first decree rectocele and 
a first degree cystocele with no enterocele.  Bladder testing 
was positive for anal wink following a Q-tip at 30 degrees 
with positive leakage of urine on Valsalva.  The assessment 
was pelvic relaxation.  The veteran underwent a total vaginal 
hysterectomy, bilateral salpingo-oophorectomy, anterior and 
posterior repair, and a Kelly plication.  

In a September 1993 memorandum, a VA physician indicated that 
he had reviewed a pertinent portion of the veteran's medical 
records, and he felt that the evidence did not support the 
theory advanced that her service-connected genitourinary 
disability necessitated her July 1992 pelvic surgery.  
However, he noted that at the time of his review, the record 
did not include the hospital discharge summary, operation 
report, or pathology report.  Such documentation was received 
by VA in September 1993.  

At an October 1997 VA medical examination, the veteran 
indicated that she had a history of kidney stones and urinary 
tract infections which were treated with antibiotics prior to 
her first pregnancy.  She stated that she had intermittent 
recurrent infections until the birth of her second child in 
1982.  In the 1990s she indicated that she had a follow-up, 
mainly for gynecological problems due to menorrhagia and 
bladder problems.  At that time, a bladder prolapse related 
to a uterine prolapse was diagnosed and a hysterectomy, 
bladder suspension, and oophorectomy were performed.  Since 
that time, she indicated that she had had no "official" 
infections.  The diagnoses were kidney stone, by history, 
with surgical removal in 1978 with well-healed, nontender 
cicatrix and retained residual stone and history of urinary 
tract infections, quiescent by history, following 
hysterectomy and bladder suspension in 1993.

At her January 1999 Board hearing, the veteran testified that 
she had experienced chronic urinary tract infections in 
service which were treated with silver nitrate.  She stated 
that immediately following this treatment, she began to 
experience urine leakage and that it persisted until 1992 
when she was diagnosed with prolapse of the bladder and 
uterus, and it was surgically corrected.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
Court) has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A lay person is 
competent to testify only as to observable symptoms.  Id.; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, as the veteran did not 
serve in combat, provisions of 38 U.S.C.A. § 1154(b) are 
inapplicable.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
to the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

III.  Analysis

In this case, the veteran claims that her service-connected 
kidney stones with chronic urinary tract infections (or 
treatment therefor) caused her pelvic relaxation with urinary 
stress incontinence, which in turn led to a total 
hysterectomy and bilateral salpingo-oophorectomy.  

Initially, the Board observes that the service medical 
records, including the March 1978 military separation medical 
examination report, are entirely negative for complaints or 
findings of pelvic relaxation or urinary stress incontinence.  
Likewise, while the post-service medical evidence shows 
treatment for recurrent urinary tract infections, it is 
negative for findings of pelvic relaxation or stress 
incontinence for several years after service.  When she 
underwent urological evaluation in May 1979, a voiding cysto-
urethrogram showed a normal bladder and the examiner 
concluded that surgical intervention was not indicated.  VA 
medical examinations conducted in August 1980 and November 
1982 showed no complaints or findings of stress incontinence 
or pelvic relaxation.  

While findings of pelvic relaxation and urinary stress 
incontinence have been noted subsequently in the post-service 
medical records, none of this medical evidence contains any 
indication that such disability is related to the veteran's 
service, any incident therein (including silver nitrate 
therapy), or any service-connected disability.  While she has 
speculated and theorized that this condition was incurred 
secondary to her service-connected kidney stones with chronic 
urinary tract infections (or treatment therefor), such 
opinion is clearly a matter for an individual with medical 
knowledge and expertise.  As she is a lay person, the veteran 
is not competent to provide evidence on this matter to render 
her claim well grounded.  Espiritu, 2 Vet. App. at 494.  

In reaching this determination, the Board has also considered 
the veteran's claim that she has experienced continuous 
symptoms of urinary stress incontinence since her active 
service.  As set forth above, the Court has held that, a 
claim based on chronicity may be well-grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage, supra.  While a lay person is 
competent to testify as to observable symptoms, he or she is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.

In this case, the service medical records contain no 
notations of pelvic relaxation with urinary stress 
incontinence.  Even accepting the veteran's statements of 
continuous symptoms of urinary stress incontinence, medical 
expertise is required relating a current disability to the 
reported continuous symptoms.  Because the record is devoid 
of any such evidence, the Board concludes that the veteran 
has not submitted evidence sufficient to well ground her 
claim.

Therefore, lacking competent medical evidence of pelvic 
relaxation with urinary stress incontinence in service or for 
several years thereafter, or of a link between the current 
condition and her military service, any incident therein, any 
reported continuous symptomatology, or any service-connected 
disability, the Board must conclude that the veteran's claim 
of service connection for post-operative residuals of pelvic 
relaxation with urinary stress incontinence, including a 
total hysterectomy and a bilateral salpingo-oophorectomy, is 
not well grounded.  38 U.S.C.A. § 5107(a).

Because her claim is not well grounded, VA does not have a 
statutory duty to assist her in developing facts pertinent to 
the claim.  The Board also finds that the veteran has not 
identified available competent medical evidence which would 
render her claim well grounded.  Slater v. Brown, 9 Vet. App. 
240, 244 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Under the circumstances in this case, the Board 
finds that there is no further duty on the part of VA to 
inform her of the evidence necessary to complete her 
application.  Epps, 9 Vet. App. at 344.  


ORDER

Service connection for post-operative residuals of pelvic 
relaxation with urinary stress incontinence, including a 
total hysterectomy and bilateral salpingo-oophorectomy, is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 
- 6 -





